Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered.
Claims 28-39, 41-42 and 46-47 are pending and the subject of this NON-FINAL Office Action.  
Applicant has filed an IDS with thousands of references.  A review of some references revealed references irrelevant to the claimed invention.  In addition, the claim scope is much broader than seems warranted by the specification, in light of the limited prior art.  Thus, this Office action has an attached requirement for information under 37 CFR 1.105. A complete reply to this Office action must include a complete reply to the attached requirement for information. The time period for reply to the attached requirement coincides with the time period for reply to this Office action.

Claim Interpretations
Upon further review of the claims, the Office discovered that claim 28 only requires the following steps:
- (a) extracting cell-free DNA from the sample;
- (b) preparing a preparation of amplified DNA by performing targeted amplification on the cell-free DNA to amplify a long Alu fragment that is 171-300 base pairs in length and a short Alu fragment that is 75-170 base pairs in length; and
- (c) analyzing the preparation of amplified DNA obtained in (b) to quantify the long Alu fragment and the short Alu fragment, and quantifying the amount of cell lysis in the sample using a ratio of the amount of the long Alu fragment and the short Alu fragment.
No specific measure of cell lysis is provided (e.g. whether the long Alu and/or the short Alu measure cell lysis, and whether it is necrotic and apoptotic).  Nor is any particular sample required.  Finally, the following is only a conditional clause: “the method
further comprises measuring an amount of non-self cell-free DNA in the preparation when the ratio of the amount of the long Alu fragment and the short Alu fragment is less than 0.3.”  In other words, only if one calculates the amount of the long Alu fragment and the short Alu fragment is less than 0.3, then one further measures an amount of non-self cell-free DNA in the amplified DNA.  Thus, any prior art which does not explicitly measure Alu ratios meets this claim.
	The claims also fail to explain the further measurement of an amount of non-self cell-free DNA in the amplified DNA.  “Non-self” refers to a person (“self”).  This seems to imply the sample is from a person, with another person’s cfDNA present (i.e. transplant recipient, or “non-self”).  The only example of comparing self to non-self cfDNA is in transplant recipients, to first measure white blood cell-derived cfDNA (WBC) which is considered contaminating (paras. 0003, 0047, 0054, 0065, Example 8).  WBC cfDNA prevents accurate donor cfDNA determination (Example 4, for example; see also Background (explaining that “cellular lysis, such as from white blood cells (WBCs) can occur during or after sample collection or processing and result in genomic DNA being released from those cells” which “can result in additional DNA from the subject (self) being introduced and can result in the dilution of non-self, such as a transplant donor, fraction”)).  A single working example is provided in Example 8.  All other working examples are proof of concept using spiked cells into in vitro samples, not a “self” (Examples 1-7, for example).  Thus, the Office also applies prior art based on this single transplant recipient example.
	 
New Grounds of Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 28-33, 35-39, 41-42 and 46-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Specifically, claims 28-39, 41-42 and 46-47 are directed to the natural correlation between Alu fragment ratios and cell lysis without significantly more.  See MPEP § 2106.04(d)(2).   More specifically, under step 2A of the Alice guidelines, claims 28-47 are directed to analyzed cf-DNA “to quantify the long Alu fragment [171-300 bp] and the short Alu fragment [75-170 bp], and quantifying the amount of cell lysis in the sample using a ratio of the amount of the long Alu fragment and the short Alu fragment.”  Claims 35-37 recite the specific naturally-occurring Alu.  Claim 46 only recites a natural sample.  Thus, claims 1, 35-37 and 46 merely recite a natural correlation.  
In fact, similar to the situation in Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371 (Fed. Cir. 2015), 
the claims at issue, as informed by the specification, are generally directed to detecting the presence of a naturally occurring thing or a natural phenomenon, cffDNA in maternal plasma or serum. As we noted above, the claimed method begins and ends with a naturally occurring phenomenon.  

Id. at 1377.  Claim 28, under broadest reasonable interpretation, merely tells the reader to generically extract cfDNA (encompassing all techniques to extract cfDNA, which is required to detect cfDNA), then use generic extract to amplify Alu fragments, then generically “analyze” and “quantify the amount of cell lysis” using the Alu fragment quantities.  The “wherein a ratio of the amount of the long Alu fragment and the short Alu fragment, wherein the ratio is indicative of the amount of cell lysis in the sample” fails to recite any specific steps, rather only an inherent characteristic (i.e. natural correlation) of the Alu fragments.  In other words, claim 28 begins and ends with the natural correlation, just like in Ariosa.
Under step 2A, prong two, the claims fail to recite a practical application because the claims are exclusively directed to correlating Alu ratios with cell lysis as explained above.  At best, claim 28 (and claims 41-42) recites “the method further comprises measuring an amount of non-self cell-free DNA in the preparation when the ratio of the amount of the long Alu fragment and the short Alu fragment is less than 0.3.”  However, first, this is a conditional clause: only when long Alu:short Alu<0.3, is one directed to measure an amount of non-self cell-free DNA.  Yet, even when this condition is met, it only states to further measure “non-self” cfDNA.  This is merely a statement to perform another generic, conventional assay.  In fact, “non-self” cfDNA broadly encompasses any cfDNA that is not “self” to any subject.  For example, fetal DNA, donor DNA from transplants, DNA from blood transfusions, etc.  Thus, merely providing a conditional clause (not required) that states to further measure “non-self” cfDNA using any generic measurement technique fails to add significantly more.
Claim 47 merely recites transplant recipient samples which is a nominal insignificant relationship to the Alu ratios that is merely a field of use application.  See MPEP § 2106.04(d)(2).  The claims fail to state how the Alu ratios relate to a transplant recipient, much less any specific steps taken after determining Alu ratios.  At best, the claims encompass determining apoptotic cfDNA amounts, yet this, too is conventional (see WO 2011057061, para. 0042; WO 2015035177, para. 0077; WO 2015138997, para. 0025; US 20170137882, para. 0025; WO 2017045654; US 20170298427, para. 0460; US20210032692; US 20210269879).
Under step 2B, claims 29-34 and 38-43 fail to recite additional elements that amount to significantly more than the natural correlation between Alu ratios and cell lysis.  See MPEP § 2106.05.  Claim 28 recites generic, conventional “extracting cell-free DNA from the sample,” and generic, conventional “amplify a long Alu fragment that is 171-300 base pairs in length and a short Alu fragment that is 75-170 base pairs in length.”  See US 2017/0283788; WO 2006/128192 A2.  Claims 29-34 and 38-43 are directed to conventional Alu qPCR techniques.  See US 2017/0283788; WO 2006/128192 A2.  Furthermore, there is no evidence of record of an improvement in cell lysis detection or any other technological field; nor recitation of a particular machine; or recitation of a non-routine, non-conventional step; or recitation of non-conventional data inputs.  See MPEP § 2106.05.  
	In sum, the claims are directed to ineligible subject matter because they are directed to the natural correlation between Alu ratios and cell lysis.

New Grounds of Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 28-39, 41-42 and 46-47 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The metes and bounds of the following clause are unclear: “quantifying the amount of cell lysis in the sample using a ratio of the amount of the long Alu fragment and the short Alu fragment [from cfDNA].”  The claims fail to clearly define how cell lysis is measured by ratio of the amount of the long Alu fragment and the short Alu fragment from cfDNA.  The cell lysis could be apoptosis or necrosis.  Yet, the prior art indicates that cfDNA measuring necrosis is not the same as apoptosis.  For example, US20150211070 states that 
The method may further comprise using the level (or relative level) of necrotic cell death to determine the presence or degree of a pathogenic infection associated with transplanted tissue or a transplanted organ. Necrotic cell death is not as orderly as apoptotic cell death. Moreover, DNA released from necrotic cells is generally longer than that released from apoptotic cells. . . .
In some cases, necrotic cell death in a donor tissue or organ is characterized by an increase in smaller-sized DNA fragments, particularly after the donor-derived DNA is digested (e.g., digestion by restriction enzymes). Such increase may be an increase of small-sized donor DNA fragments when compared with digested DNA from healthy tissue, such as healthy recipient tissue. . . .

(paras. 0045-46).  KHOJA further explains that short amplicons (e.g. 67bp) indicate apoptotic cfDNA, whereas long amplicons (e.g. 411 bp) indicate cell-origin cfDNA (e.g. necrotic cell death) (para. 0033).  SCHUTZ explains that  
The effect of early damage can be quantified by the determination of the GcfDNA (cp/mL), which shows a clear reduction over the first week after LTx. FIG. 10 shows the results obtained from an analysis of a marginal donor in comparison to the range seen in 14 other patients. The LTx of this marginal organ did show a good initial outcome and function, which is predicted by the rapid decrease of GcfDNA at the lower end of the whole group. In addition, the amount of necrosis of the graft can be assessed by estimating the length of the cfDNA, which is short if released by apoptotic cell damage and longer if of necrotic origin. By comparing the amount of cfDNA determined with a digital droplet PCR of short length with those determined with a PCR directed to a longer target, an apoptotic index can be defined. The higher that value is, the more cfDNA is of necrotic origin. FIG. 11 shows the time course during the first days after LTx

(para. 0098; emphasis added).  In light of the different effects on cfDNA lengths from necrosis and apoptosis, it is not clear which kind of cell lysis is measured by the claimed invention because both apoptotic and necrotic-derived cfDNA are from cell lysis. 
	At best, the specification states 
ALU115 primers amplify all ALU fragments greater than 115 base pairs in length, including 140-200 bp fragments typically produced by apoptosis. In contrast, ALU247 primers can only amplify longer fragments (greater than 247 bp), typically produced by necrosis and cell lysis.

(para. 0032).  This is the only example of Alu assay used.  Yet it states that the long Alu assay (Alu247) measures cell lysis, which is in contrast to the claimed invention (“when the ratio of the amount of the long Alu fragment and the short Alu fragment is less than 0.3” means large amounts of short Alu fragments compared to long Alu fragments).  Even more confusing, the specification seems to admit that apoptosis is a source of cell lysis cfDNA. “The main source of cell fee DNA (cfDNA) in healthy people is from normal apoptotic processes” which “enzymatically cleave the DNA into short fragments of ˜185-200 base pairs”; which is contrasted with larger cfDNA from “non-apoptotic lysis” (para. 0123).  In other words, “non-apoptotic [cell] lysis” yielding short cfDNA is contrasted with apoptotic cell lysis yielding long cfDNA.  
In fact, the single example of transplant recipient with Alu 247:Alu115< 0.3 was a measure of apoptotic cfDNA, not necrotic: 
Capillary electrophoresis (e.g., Agilent Bioanalyzer) electropherograms, as previously shown for a contrived cfDNA reference sample, can be used for clinical quality assurance purposes to evaluate DNA fragmentation independently of qPCR in unusual patient plasma extracts with cfDNA concentration high enough to reach threshold sensitivity for this methodology (roughly 600 ng/ml) without over utilizing limited patient material. Capillary electrophoresis was used to analyze the cfDNA fragmentation pattern of one such heart transplant patient (TCF concentration >6000 ng/ml and ALU115/247 ratio=0.19), comparing the results of the Alu PCR-based. DNA fragmentation assay to those of this independent method. The unusually high cfDNA level, with low DF, in this patient stemmed from acute renal tubular injury at time of blood sample collection following an episode of cardiac arrest and resuscitation prior to eventual recovery. The sample was processed through using the standard, two low speed spin, plasma preparation protocol followed by automated extraction per Methods. It is informative to contrast the resultant electropherogram of the patient cfDNA extract collected by this protocol with one generated simultaneously for cfDNA extracted from plasma derived from a commercial normal donor blood lot shipped and received at TAI Diagnostics >24 hours after collection. It is clear that even for cfDNA from this heart transplant patient with very significant in vivo non-cardiac cellular injury, the DNA fragmentation pattern is compatible with apoptosis as the primary mechanism of cfDNA origin, whereas in the plasma commercially isolated and shipped without implementation of specific steps to avoid leukocyte lysis, the cfDNA population is largely long fragment, consistent with gDNA release from lysed leukocytes

(para. 0171; emphases added).  Thus, not only in light of the prior art, but also in light of the specification, the metes and bounds of “cell lysis” cfDNA are unclear.

	New Grounds of Rejections - 35 USC § 112- Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 28-39, 41-42 and 46-47 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. 
	Specifically, the Specification fails to reasonably convey to one having ordinary skill in the art at the time of the invention that Applicants were in possession of a representative number of species of samples with “non-self” cfDNA.  First, “non-self cell-free DNA” is never defined in the specification or the claims.  At best, the specification states that “cellular lysis, such as from white blood cells (WBCs) can occur during or after sample collection or processing and result in genomic DNA being released from those cells” which “can result in additional DNA from the subject (self) being introduced and can result in the dilution of non-self, such as a transplant donor, fraction” (Background).  This is an example, not a definition.  Yet, this is the only example provided in the specification.  
Second, without a clear definition of “non-self,” this encompasses any cfDNA from someone other than anyone.  In other words, anybody.  Even if the claims were amended to specify cfDNA in a sample from a subject (self) versus non-self (donor, transplant or another human), yet this encompasses cfDNA from a fetus (non-self) in a mother (self); donor blood (non-self) in a patient (self); viral, bacterial or animal (non-self) in a patient (self); WBC spiked into a patient sample; etc.  Furthermore, the “sample” is only described as blood in the specification.  Yet, common samples are blood, tissue, urine, etc.  Taken together, the scope of generic “non-self cell-free DNA” from any “sample” is potentially large.
However, the specification only discloses one species of “non-self cell-free DNA” in one species of sample: donor cfDNA from transplants in blood samples from a patient.  Although it is possible for a single species to adequately support a genus, see MPEP § 2163 (II)(A)(3)(a)(ii) (collecting cases), “a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”  Noelle v. Lederman, 355 F.3d 1343, 1350 (Fed. Cir. 2004).  Sufficient description of a genus .. . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id.  The Federal Circuit has identified a number of factors to be considered in evaluating the adequacy of disclosures supporting generic claims, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue.” Id. at 1351.  Here, the specification fails to disclose a representative number of species of measuring “non-self cell-free DNA” from any “sample.”  In fact, for example, urine samples would be impossible to use to decipher self from non-self cfDNA using only Alu-based fragments lengths.  To this end, US20180149636 demonstrates that urine cfDNA is always small (50 bp avg).  
Investigation of urinary cfDNA is further complicated by the fact that the majority of urinary cfDNA fragments are short (<100 bp) and DNaseI, the major secretory DNA-hydrolyzing enzyme, is highly expressed in the kidney and bladder (http://www.proteinatlas.org/) and is present (Ito et al. 1984) and highly active (Nadano et al. 1993) in urine. The variation in cfDNA quantity detectable from each tissue source calls for an enhanced understanding of urinary cfDNA composition by tissue of origin, and also changes that cfDNA may undergo as it descends the urinary tract.
Accordingly, a challenge in determining the composition in cfDNA in urine lies in the fact that urinary cfDNA is shorter than that in plasma (about 50 bases in urine and 150 in plasma), and urinary DNA is continually degraded as it passes through the urinary tract. Further, extraction of cell-free DNA from urine is more difficult that from plasma due to the presence of DNaseI. Thus, it is not clear that methylation deconvolution would work for fragments that are so much shorter

(US20180149636, paras. 0080-81; see also Figs. 7-10).  In addition, US20150211070 demonstrates that kidney-derived cfDNA (e.g. urine) introduces uncertainty as to the meaning of short cfDNA.  
The method may further comprise using the level (or relative level) of necrotic cell death to determine the presence or degree of a pathogenic infection associated with transplanted tissue or a transplanted organ. Necrotic cell death is not as orderly as apoptotic cell death. Moreover, DNA released from necrotic cells is generally longer than that released from apoptotic cells. . . .
In some cases, necrotic cell death in a donor tissue or organ is characterized by an increase in smaller-sized DNA fragments, particularly after the donor-derived DNA is digested (e.g., digestion by restriction enzymes). Such increase may be an increase of small-sized donor DNA fragments when compared with digested DNA from healthy tissue, such as healthy recipient tissue. . . .
[ . . . ]
The method may further comprise obtaining a “Death Mode Ratio” by comparing the relative level of circulating DNA fragments of a certain size (or size pattern, ladder, or profile) associated with apoptosis with the relative level of circulating DNA fragments of a certain size (or size pattern, ladder, or profile) associated with necrosis. Often, the circulating DNA fragments used to obtain the Death Mode Ratio may derive from the donor tissue; but the DNA fragments may also derive from recipient tissue, or some combination of donor and recipient tissue (e.g., necrotic recipient DNA, necrotic donor DNA, apoptotic donor DNA, or apoptotic recipient DNA).
[ . . . ]
In some instances, for a urine sample, a different use of sizing may involve filtering DNA from the urinary system from DNA coming from other parts of the body (e.g., an organ such as a heart, lung, or liver). Healthy kidneys can normally function to filter out DNA from the blood, though, in some instances, small DNA fragments pass through the kidney. Donor-derived signal can be enriched by isolating sequences, either experimentally or informatically, that are less than about 25, 50, 75, 100, 125, or 150 base pairs. Similarly, kidney-derived or other urinary tract DNA could be enriched by selecting molecules that are at least about 150, 200, 300, or 500 base pairs in length. In some embodiments, the use of both small and/or large DNA fragments may be used to inform patient treatment. For example, the amount of donor DNA observed in small fragments reveals that the donor graft is healthy, thereby resulting in a reduction in an immunosuppressive therapy. In another example, an increase in kidney-derived DNA is indicative of drug nephrotoxicity, thereby resulting in a reduction in an immunosuppressive therapy and/or administration of a new immunosuppressive therapy.

(paras. 0045-46, 0049 & 0307).  Stated differently, the prior art explains that urine sample cfDNA are uniformly digested into smaller fragments regardless of their origin.  Thus, a skilled artisan would not expect sample types such as urine to work in the claimed assay that requires cfDNA fragments longer than 50 bp, much less 171-300 bp, or distinguishing long from short cfDNA fragments.
	Finally, as explained above, the specification only discloses use of blood samples from transplant recipients; no other “non-self” samples are disclosed.
	In sum, the specification fails to demonstrate possession of any samples with “non-self cell-free DNA” other than blood samples from transplant recipients.

New Grounds of Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 28-30, 35-37, 39, 41-42 and 46-47 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by KHOJA (US 2017/0283788).
	As to claims 28-30, 35-37 and 46-47, KHOJA teaches qPCR detection of Alu247:Alu115 in blood samples to detect apoptosis and necrosis (paras. 0004, 0028, 0032-33).  The cfDNA is extracted (Title, para. 0023, 0028, as examples).  The cfDNA is quantified (para. 0032, for example). KHOJA teaches that shorter amplicons are indicative of apoptosis and necrosis, which are present in transplant rejection recipients (paras. 0004, 0024, 0033). Thus, a skilled artisan reading KHOJA would conclude that quantifying Alu247:Alu115 is in fact “quantifying the amount of cell lysis”; and includes transplant recipient samples (e.g. instant claim 47).
	As to claims 39-43, KHOJA teaches using standard curve (paras. 0028-30).
	As to claims 44-45, KHOJA teaches treating based on Alu ratios (para. 0004).
	As to “the method further comprises measuring an amount of non-self cell-free DNA in the preparation when the ratio of the amount of the long Alu fragment and the short Alu fragment is less than 0.3.,” at best, this merely states an conditional clause; or an intended use of determining cell lysis in the sample; both of which fails to distinguish over the prior art which teaches the same steps as claimed (extracting cfDNA, amplifying and comparing Alu247:Alu115).

New Grounds of Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-30, 35-37, 39, 41-42 and 46-47 are rejected under 35 U.S.C. § 103 as being obvious over KHOJA (US 2017/0283788), in view of SCHUTZ (US 2016/0115541).
	This rejection is presented in the interest of compact prosecution to the extent the only example of the claimed invention is using Alu247:Alu115 to detect apoptosis in transplant patients in order to determine transplant rejection (Spec., Example 8).
KHOJA explicitly teaches to detect cell lysis in cfDNA using human actin gene 67 bp versus 411 bp amplicons; and Alu115 and Alu247 to measure cell lysis using cfDNA (paras. 0024-28).  KHOJA does not explicitly teach the Alu assay to detect apoptosis in transplant patients in order to determine transplant rejection.
However, as to claims 28-30, 35-37 and 46-47, KHOJA provide motivation for qPCR detection of Alu247:Alu115 using SEQ ID NOS: 1, 10 and 13 in blood samples to detect transplant rejection (paras. 0004, 0028, 0032-33).  The cfDNA is extracted (Title, para. 0023, 0028, as examples).  The cfDNA is quantified (para. 0032, for example).  KHOJA explicitly explains that transplant rejection status can be detected using cfDNA integrity:
Detection and/or quantitation of certain biomarkers such as cell free DNA (cfDNA) in biological samples like blood, saliva, sputum, stool, urine, or tissue can help to diagnose disease, establish a prognosis, and/or aid in selecting or monitoring treatment. . . . cfDNA is also becoming increasingly important as a marker for early detection of transplant/allograft rejection, since the cfDNA that is shed from donor tissue is readily identifiable by donor-specific genetic sequence variations (De Vlaminck et al. (2013) Circulating Cell-Free DNA Enables Noninvasive Diagnosis of Heart Transplant Rejection. Sci Transl Med 6(241):241ra77; Snyder et al. (2011) Universal noninvasive detection of solid organ transplant rejection. Proc Natl Acad Sci USA 108(15):6229-6234).

(para. 0004).  KHOJA also explains that apoptotic cfDNA is a known marker of transplant rejections (para. 0033).  KHOJA further explains that short amplicons (e.g. 67bp) indicate apoptotic cfDNA, whereas long amplicons (e.g. 411 bp) indicate cell-origin cfDNA (e.g. necrotic cell death) (id.).  Although this assay does not include a long Alu and short Alu within the claimed short range (75-170 bp) and long range (171-300 bp), yet KHOJA provides motivation to substitute it.  KHOJA discloses another known Alu-based assay for distinguishing short (115 bp) and long (247 bp) cfDNA (para. 0028).  Thus, KHOJA discloses Alu-based cfDNA ratios within the claimed short range (75-170 bp) and long range (171-300 bp) to determine cell death and apoptosis (claimed “cell lysis”).  In sum, a skilled artisan reading KHOJA would conclude that the cfDNA integrity analysis using Alu247:Alu115 “is indicative of the amount of cell lysis in the sample,” as claimed (instant claim 28); and “indicative” of transplant rejection (e.g. instant claim 47).
	As to claim 28 statement that “measuring an amount of non-self cell-free DNA in the preparation when the ratio of the amount of the long Alu fragment and the short Alu fragment is less than 0.3,” this is a conditional clause.  In other words, when the ratio is not less than 0.3, then no further steps need be taken (only steps taught above in KHOJA).  Thus, KHOJA teaches as much because KHOJA teaches all steps before this conditional clause.
	As to claims 39 and 41-43, KHOJA teaches using standard curve (paras. 0028-30).
	As to “wherein a ratio of the amount of the long Alu fragment and the short Alu
fragment, wherein the ratio is indicative of the amount of cell lysis in the sample,” at best, this merely states an inherent characteristic of the Alu ratio; or an intended use of determining cell lysis in the sample; both of which fails to distinguish over the prior art which teaches the same steps as claimed (extracting cfDNA, amplifying and comparing Alu247:Alu115 using SEQ ID NOS: 1, 10 and 13).
	Even more, SCHUTZ provides explicit motivation to look to short cfDNA versus longer cfDNA as a non-invasive, simple way to determine transplant rejections.  
. . . There is thus a need for sensitive, easily implemented techniques for early detection of transplant rejection.
. . . the amount of graft DNA released by an organ into the circulation can be assessed and used as a biomarker for organ integrity.
[ . . . ]
The effect of early damage can be quantified by the determination of the GcfDNA (cp/mL), which shows a clear reduction over the first week after LTx. FIG. 10 shows the results obtained from an analysis of a marginal donor in comparison to the range seen in 14 other patients. The LTx of this marginal organ did show a good initial outcome and function, which is predicted by the rapid decrease of GcfDNA at the lower end of the whole group. In addition, the amount of necrosis of the graft can be assessed by estimating the length of the cfDNA, which is short if released by apoptotic cell damage and longer if of necrotic origin. By comparing the amount of cfDNA determined with a digital droplet PCR of short length with those determined with a PCR directed to a longer target, an apoptotic index can be defined. The higher that value is, the more cfDNA is of necrotic origin. FIG. 11 shows the time course during the first days after LTx

(paras. 0003, 0006 & 0098).  In other words, SCHUTZ teaches that early detection of graft rejection is critical to proper treatment.  In addition, “simple” detection is critical.  To this end, SCHUTZ teaches one “simple” detection includes comparing short cfDNA to longer cfDNA to determine “an apoptotic index” and “[t]he higher that value is, the more cfDNA is of necrotic origin,” or donor transplant being rejected.
In sum, a skilled artisan reading KHOJA would have found it prima facie obvious before the effective filing date to apply familiar cfDNA size ratios using Alu assays to determine cell lysis, including in transplant recipients, with a reasonable expectation of success

Claim 38 is rejected under 35 U.S.C. § 103 as being unpatentable over KHOJA, in view of SCHUTZ, in further view of WEISS (US 20040136967 A1).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar white blood cell spiking to the techniques of KHOJA with a reasonable expectation of success.
As to claim 28, KHOJA in view of SCHUTZ teach the elements of these claims as explained above.
	KHOJA in view of SCHUTZ does not explicitly teach white blood cell spiking.
	However, WEISS teaches to spike cell samples for downstream analysis with 500 cells as a known option in the art of PCR detection controls (para. 0052).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar white blood cell spiking for qPCR to provide sample and qPCR controls with a reasonable expectation of success.

Claims 31-33 are rejected under 35 U.S.C. § 103 as being unpatentable over KHOJA, in view of SCHUTZ, in further view of SUNAMI (WO 2006/128192 A2).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar qPCR probe design to the Alu247 and Alu 115 sequences of KHOJA to yield the probes of SEQ ID NOS: 1, 10 and 13 with a reasonable expectation of success.
As to claims 28-30, KHOJA, in view of SCHUTZ teach the elements of these claims as explained above.
	KHOJA, in view of SCHUTZ does not explicitly teach using qPCR probes such as SEQ ID NOS: 1, 10 and 13.
	However, KHOJA explicitly teaches to use familiar qPCR technique to detect Alu247:Alu115 (paras. 0024-30).  To this end, a familiar option other than SYBR-based qPCR of KHOJA was Taqman or probe-based qPCR of SUNAMI.  SUNAMI teaches to use probe-based qPCR to detect Alu247:Alu115 using familiar qPCR probe designs (pgs. 12, 59).  SUNAMI further teaches the sequences of Alu247 and Alu115 to makes these probes (Figs. 6, 11).  In other words, a skilled artisan of ordinary creativity would have been motivated to apply familiar qPCR probe design parameters to yield the following probes:
Query Instant SEQ ID NO: 1/Sbjct SUNAMI Figs. 6, 11

    PNG
    media_image1.png
    69
    358
    media_image1.png
    Greyscale

Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar qPCR probe design parameters and familiar Alu sequences to design the qPCR probe of SEQ ID NO: 10 with a reasonable expectation of success.

Prior Art
The following prior art is only a sampling of the prior art pertinent to Alu247:Alu115 detection: US 20090280479; US 20160186239; US 20170152561; US 20170218458; US 20180288982; Hao et al, Circulating cell-free DNA in serum as a biomarker for diagnosis and prognostic prediction of colorectal cancer, Br J Cancer. 2014 Oct 14;111(8):1482-9. doi: 10.1038/bjc.2014.470. Epub 2014 Aug 26.

Conclusion
No claims are allowed.







Requirement for Information Under 37 CFR 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
Applicants filed a 190-page IDS with numerous seemingly irrelevant documents.  For example, page 62 lists a reference pertaining to orange juice; page 63 lists a reference pertaining to potato chips; page 70, regarding plant systems biology; page 72, a reference pertaining to 5 foods all pregnant women need; page 75, regarding the terminology of sugars; page 90 European examinations from 2008 and 2010; page 92, 5 foods never to eat; page 96 regarding maize; and most irrelevant, WO2011023078 entitled “Deep silicon etching device and gas intake system for deep silicon etching device.”  In light of these numerous seemingly irrelevant documents, the Office requires:
For each of the above identified documents, a concise explanation of why the information is being submitted and how it is understood to be relevant to the claimed invention (See MPEP § 609); and
For CN1650032 (not in English), concise explanation of the relevance to the claimed invention (See MPEP § 609(a)(III)).
Have Applicants tested the claimed ALU115/247 ratio assay on any other transplant recipients besides the single patient in Example 8 of the Specification?
If yes, then which other transplant recipient sample(s)? Did any sample(s) suffer transplant rejection or acute rejection as measured by common clinical outcomes? What were the ALU115/247 ratios?  Do Applicants have any other clinical data to validate the claimed ALU115/247 ratio assay on any other samples?
Have Applicants tested any other targeted amplifications on cell-free DNA to amplify a long Alu fragment that is 171-300 base pairs in length and a short Alu fragment that is 75-170 base pairs in length other than the single example in Example 8 of the Specification?
If yes, then what other assay(s)? If primers and probes were used, then what are their sequences, and how long were the amplicons?
Have Applicants tested the claimed ALU115/247 ratio assay in any other “non-self” cfDNA contexts other than transplant rejection using blood samples?
If yes, then what “non-self” cfDNA, and what samples?  Did these other “non-self” cfDNA, and other samples yield ALU115/247 ratio less than 0.3?  If so, did ALU115/247 ratio less than 0.3 indicate presence of “non-self” cfDNA?
In response to this requirement, please state whether any search of prior art was performed. If a search was performed, please state the citation for each prior art collection searched. If any art retrieved from the search was considered material to demonstrating the knowledge of a person having ordinary skill in the art to the disclosed method of determining cell lysis using non-self versus self cfDNA as determined by the claimed Alu long:short assay, please provide the citation for each piece of art considered and a copy of the art.
In response to this requirement, please provide the names of any products or services that have incorporated the claimed subject matter.
In response to this requirement, please state the specific improvements of the subject matter in claims 28-39, 41-42 and 46-47 over the disclosed prior art and indicate the specific elements in the claimed subject matter that provide those improvements. For those claims expressed as means or steps plus function, please provide the specific page and line numbers within the disclosure which describe the claimed structure and acts.

In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.
	The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of the requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97 where appropriate.
	The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                        


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON A PRIEST/           Primary Examiner, Art Unit 1637